Title: To Thomas Jefferson from Van Staphorst & Hubbard, 10 October 1795
From: Van Staphorst & Hubbard
To: Jefferson, Thomas



Sir
Amsterdam 10 October 1795.

With infinite pleasure did We peruse the letter You favored us with, under date of 28 May, for the friendly Contents of which We beg of you to accept our most sincere hearty Thanks.
Mr. Mazzei’s affairs are full as good as We supposed them and if He went out to take care of them himself, They would furnish him a comfortable retreat in his old age. Your letter to him has been forwarded.
We are infinitely obliged indeed, by the very friendly and cordial assistance you so chearfully offered to our friend Sterett, to attain our wish of becoming Citizens of the United States, and sincerely regret the circumstances that disappointed your efforts to have our and Messrs. Willinks names enrolled among the Citizens of the State of Virginia. As it is still a great and darling object with us, to succeed in this point, We are emboldened by your new and repeated tender of service, to sollicit your kind and efficacious Counsel and aid to Mr. Samuel Sterett, who will apply to you for it, in the prosecution of the petition We have directed him to present to the Legislature of Virginia, And then, from what you write us, We have no doubt of its success.
Our Mr. Jacob van Staphorst has formed a personal and intimate acquaintance with Mr. Monroe your Minister Plenipotentiary at Paris, To whom We have ever been disposed to render the services or agreeable offices in our power, and you may rely that after what you have said of this friend of your’s, there is nothing He can ask of us, and that our present Circumstances will admit our acquiescing in, that We would  not chearfully comply with. Please believe us ever with the most sincere respect and esteem Sir! Your mo. ob. hb. Servants

N. & J. Van Staphorst & Hubbard

